DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 2/19/2021.
Claims 1-7, 9-12, and 16-17 have been amended. The amendments have been fully considered.
Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejection of claim(s) 1-6 and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite “acquire schedule information of conference” in line 5 followed by “create conference information of a conference held or to be held” in line 6. Initially, the a conference” or “acquire schedule information conferences” to be grammatically correct. However, as currently recited (or in the case of “acquire schedule information of a conference”), the term “conference” sets antecedent basis for the term conference. However, in line 6, the term “a conference” is recited, which is improper because the term “conference” had already been recited. It's unclear if the “conference” of line 6 is the same “conference” of line 5. 
For examination purposes, the limitation “acquire schedule information of conference” of line 5 has been interpreted as “acquire schedule information conferences”, and the “conference” of line 6 as one particular conference of the “conferences” or a new conference (i.e. “held or to be held”).
Regarding claims 2-15, the limitations invoke, by reference, all of the limitation of claim 1. Therefore, claims 2-15 are rejected for the same reasons as set forth in claim 1, above.
Regarding claims 16-17, the limitations recite features similar in scope to those of claim 1. Therefore, claims 16-17 are rejected for the same reasons as set forth in claim 1, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10-12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson et al. (US 20120182384 A1).
Regarding claim 1, Suzuki discloses a conference information management system including an information processing apparatus (Fig. 1, a system including an apparatus), the conference information management system comprising:
circuitry configured to acquire schedule information of conference stored in a server, from the server (¶[0061], a "conference room reservation server 105 displays the availability of the conference room on the display apparatus 16 of the client PC 106 or the client PC 107. More specifically, the conference room reservation server 105 transmits the availability information of each conference room stored in the conference room reservation server 105 to the client PC 106 or the client PC 107"); 
create conference information of a conference held or to be held using an electronic information function of the information processing apparatus, based on the acquired schedule information (¶[0061]-¶[0062], using the PC 106 or 107, "the user confirms the availability information of the conference room 100 and inputs the conference starting time and the conference ending time of the period that the user desires to reserve the conference room 100"; ¶[0064], "the user attaches the conference material data to be used in the conference. As illustrated in FIG. 6D, the user can designate the necessary conference material from the HD 10 of the client PC 106 or the client PC 107"; ¶[0066], "When the user presses the "reserve" button B2 illustrated in FIG. 6D, the process proceeds to step S307. In step S307, the conference room reservation server 105 confirms whether there is an error in the content input by the user"; ¶[0067], "If the conference room reservation server 105 determines that the input content is correct (YES in step S307), the process proceeds to step S308. In step S308, the conference room reservation server 105 stores in the HDD 213 of the image forming apparatus 102 the conference material file attached by the user operation on the screen illustrated in FIG. 6D").

Hodges discloses an electronic information board function (¶[0046], "a user input device 601 connected to" a "meeting room reservation system"; ¶[0047], "The user input device 601 may be a button, a touch screen, a keyboard or other device which enables the user of the meeting room to provide input to the meeting room reservation system 101"; ¶[0048], "The input device 601 is used by the occupants of the meeting room to provide additional information or requests to the meeting room reservation system 101").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suzuki in view of Hodges for the  electronic information function to be an electronic information board function.
One of ordinary skill in the art would have been motivated because it would facilitate accommodating "impromptu meetings" (Hodges, ¶[0003]) by allowing a user to use a device located at a room, such as a touch screen to reserve the room.
The combined system of Suzuki and Hodges does not disclose that the circuitry is configured to detect information provided during the conference through the information processing apparatus; update the created conference information based on the detecting of the information, such that the conference information corresponds to a conference situation; and store the updated conference information in a storage destination. 
Anderson discloses circuitry to detect information provided during the conference through an information processing apparatus (¶[0175], "allow a conference to continue if there are no scheduled conferences that require the conference seats. One mechanism for this is to allow a facilitator to request additional time"; ¶[0305], "the request is checked for Extension Request. This request can only be generated by a facilitator or conference owner in a preferred embodiment, and represents a request to extend the time for the conference beyond the original set end time. The request may include an amount of time for the extension, or a default amount of extension may be assumed");
update the created conference information based on the detecting of the information, such that the conference information corresponds to a conference situation (¶[0175], "Such an extension of time may update the remaining time displayed by the conferencing application"; ¶[0305], "This request [...] represents a request to extend the time for the conference beyond the original set end time [...] the conference schedule is checked to see if conference seats are available for an extension. In step 1240, if not enough seats are available, the request is ignored, and the main loop is repeated. Otherwise, in step 1239, the extension is granted"); and
store the updated conference information in a storage destination (¶[0305], "the extension is granted, the schedule database is updated, and the conference is extended").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Suzuki and Hodges in view of Anderson so that the circuitry is configured to detect information provided during the conference through the information processing apparatus; update the created conference information based on the detecting of the information, such that the conference information corresponds to a conference situation; and store the updated conference information in a storage destination. 
One of ordinary skill in the art would have been motivated because it would enable prolonged discussions when necessary.
Regarding claim 2, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 1, above, further comprising: a participant information (Suzuki, ¶[0063], "the user inputs the information about the member attending the conference. For example, the members attending the conference are member A that has reserved the conference room, member B, and member C (refer to FIG. 6C). The user can input the information by inputting the name of the member directly using the keyboard 12 or by selecting and inputting the attending member")
using the electronic information board function of the information processing apparatus (Hodges, ¶[0048], "The input device 601 is used by the occupants of the meeting room to provide additional information or requests to the meeting room reservation system 101"), 
wherein the circuitry is further configured to use the acquired schedule information and the participant information to create the conference information (Suzuki, ¶[0061], "the conference room reservation server 105 displays the availability of the conference room on the display apparatus 16 of the client PC 106 or the client PC 107 […] the white region on the screen illustrated in FIG. 6A indicates the period of time when the conference room is not reserved. If the user clicks on the period of time corresponding to the white region and presses the "next" button B1, the conference room reservation server 105 displays the screen illustrated in FIG. 6B for designating the reservation time on the display apparatus 16 of the client PC 106 or the client PC 107"; ¶[0065], "the conference room reservation server 105 displays the period of time for which the conference room is to be used designated in step S303, the names of members attending the conference designated in step S304, and the file name of the conference material designated in step S305. The above-described information is displayed on the display apparatus 16 of the client PC 106 or the client PC 107 so that the user can confirm the information").
Regarding claim 3, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 2, above, wherein the participant information acquisition (Suzuki, ¶[0060], "When the user accesses the conference room reservation server 105 from the client PC 106 or the client PC 107, the conference room reservation server 105 performs the process described below. The conference room reservation server 105 can also perform a predetermined authentication process, so that the process illustrated in FIG. 5 is performed only when the authentication is successful").
Regarding claim 4, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 1, above, wherein the circuitry is configured to change the schedule information stored in the server based on the updated conference information (Anderson, ¶[0305], "the extension is granted, the schedule database is updated, and the conference is extended"). 
Regarding claim 5, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 1, above, wherein the circuitry is further configured to manage participant information of the one or more participants of the conference (Suzuki, ¶[0063], "In step S304, the user inputs the information about the member attending the conference. For example, the members attending the conference are member A that has reserved the conference room, member B, and member C (refer to FIG. 6C). The user can input the information by inputting the name of the member directly using the keyboard 12 or by selecting and inputting the attending member"), and 
wherein the conference information management system further comprises a display configured to display a participant list of the conference and identification information identifying an organizer from the participant list based on the participant information managed by the circuitry (Suzuki, Fig. 6C, a list of participants is displayed; ¶[0063], "For example, the members attending the conference are member A that has reserved the conference room" (organizer)).
Regarding claim 10, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 1, above, wherein the circuitry is configured to overwrite the schedule information stored in the server with the conference information that is updated at the end of (Suzuki, ¶[0070], "Each step in the flowchart is realized by the CPU 2 of the conference room reservation server 105"; ¶[0078], "when all of the members attending the conference have exited the conference room, the CPU 2 determines that the conference has ended, even if the conference ending time has not been reached"). 
Regarding claim 11, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 10, above, wherein the circuitry is configured to transmit the conference information that is updated at the end of the  conference to the server to update the schedule information stored in the server (Suzuki, ¶[0070], "Each step in the flowchart is realized by the CPU 2 of the conference room reservation server 105"; ¶[0072], "CPU 2 can determine a presence/absence of the member based on the entry/exit management status managed by the entry/exit management server 104" (i.e. information transmitted to the server 105); ¶[0078], "when all of the members attending the conference have exited the conference room, the CPU 2 determines that the conference has ended, even if the conference ending time has not been reached").
Regarding claim 12, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 1, above, wherein the circuitry is configured to store the conference information that has obtained at the end of the  conference to another server, different from the server that stores the schedule information (Suzuki, ¶[0029], "The entry/exit management server 104 manages whether an arbitrary person is inside the conference room 100 or has exited the conference room 100 based on information from the gate device 101 […] if the entry/exit management server 104 has received information indicating that the user ID card has been placed near the reader/writer unit inside the conference room 100, the entry/exit management server 104 stores information indicating that the user has exited the conference room"; ¶[0078], if all attending the conference have exited, the conference has ended and therefore information stored on server 104 corresponds to information obtained when the conference ended).
(Hodges, ¶[0047], "The user input device 601 may be a button, a touch screen, a keyboard or other device which enables the user of the meeting room to provide input to the meeting room reservation system 101").
Regarding claim 16, Suzuki discloses an information processing apparatus (Fig. 1, a system including an apparatus). The remaining limitations of claim(s) 16 do not read or further define over the limitations of claim(s) 1. Therefore, claim(s) 16 is/are rejected for the same reasons as set forth in claim(s) 1, above.
Regarding claim 17, Suzuki discloses a method of controlling a conference information using an information processing apparatus (Fig. 1, a system including an apparatus). The remaining limitations of claim(s) 17 do not read or further define over the limitations of claim(s) 1. Therefore, claim(s) 17 is/are rejected for the same reasons as set forth in claim(s) 1, above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson (US 20120182384 A1), as applied to claim 5, above, and further in view of O'Sullivan et al. (US 20120005613 A1, hereinafter O'Sullivan).
Regarding claim 6, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 5, above.
The combined system of Suzuki, Hodges, and Anderson does not disclose that the circuitry is further configured to set one of the one or more participants of the conference who has joined first as the organizer.
O'Sullivan discloses circuitry to set one of the one or more participants of a conference who has joined first as the organizer (¶[0017], "location based meeting (LBM) process may be a server-side process (e.g., server-side LBM process 10), a client-side process (e.g., client-side LBM process 12, client-side LBM process 14, client-side LBM process 16, or client-side LBM process 18), or a hybrid server-side/client-side process"; ¶[0028], "LBM process 10 may create 100 local meeting entry 402. Local meeting entry 402 may reference global meeting entry 404 in a different location. For example, global meeting entry 404 may include meeting information"; ¶[0029], "Calendar entry 300 may be a graphical user interface in which a user may create a global meeting entry and/or local meeting entry [...] a user may fill type field 302, subject field 304, start day field 306, end day field 308, start time field 310, end time field 312, time zone fields 314 and 316, required invitee field 318, location field 330, room field 320, resource field 322 and description field 328, as well as other information"; ¶[0034], "Since Fred created calendar entry 300 and selected the required invitees for this meeting, he may be the chair, host, and/or organizer of calendar entry 300"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Suzuki, Hodges, and Anderson in view of O'Sullivan so that the circuitry is further configured to set one of the one or more participants of the conference who has joined first as the organizer.
One of ordinary skill in the art would have been motivated because "improve ways to create and manage meetings across multiple locations" (O'Sullivan, ¶[0002]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson (US 20120182384 A1) as applied to claim 5, above, and further in view of Shepherd et al. (US 20150149929 A1, hereinafter Shepherd).
Regarding claim 8, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 5, above.

discloses circuitry configured to display a screen used for changing the organizer on the display (¶[0115], "then method 1200 determines whether a moderator already exists for the shared workspace at block 1210. If not, meeting management module 214 again allows the user to join the workspace as a participant in block 1209, and the method ends at block 1206. Otherwise, method 1200 includes prompting the user to select his or her role in the virtual collaboration session, for example, as a moderator or ordinary participant at block 1211"; ¶[0051], "A moderator may be an owner of the meeting workspace and leader that moderates the participants of the meeting. Often the moderator has full control of the session, including material content, what is displayed on the master workspace, and the invited list of participants" (organizer) - see, alternatively, ¶[0118], "method 1300 determines whether the moderator would like to transfer control to the user").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Suzuki, Hodges, and Anderson in view of Shepherd  so that circuitry is configured to display a screen used for changing the organizer on the display.
One of ordinary skill in the art would have been motivated because it would enable different users to manage the conference if appropriate.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson (US 20120182384 A1) as applied to claim 2, above, and further in view of Walther et al. (US 20030217073 A1, hereinafter Walther).
Regarding claim 9, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 2, above.

Walther discloses circuitry configured to acquire a plurality of schedule information of participant associated with the participant information from the server (¶[0011], "Information relevant to the availability of at least some of the number of meeting attendants is accessed. Relevant information for each potential attendant may include data indicating when an attendant is free and when they are busy ("free/busy time"), the location of an attendant, a priority level for an attendant, and whether or not an attendant is a required or optional attendant. Such relevant information may be accessed from different locations. For example, free/busy time may be accessed from calendar application and location information accessed from a GPS database"), and 
set one schedule information selected from the plurality of schedule information as the conference information of the  conference to be held using the electronic information board function of the information processing apparatus (¶[0012], "Based on the relevant information, at least one potential meeting is automatically determined. Relevant information may be analyzed to determine a meeting time that satisfies predetermined criteria. Such predetermined criteria may include, for example, that a specified percentage of meeting attendants be available at a specified time, that all required attendants be available, that meeting attendants be available to attend in a specified location, etc.").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Suzuki, Hodges, and Anderson in view of Walther so that the circuitry is configured to acquire a plurality of schedule information of participant associated with the participant information from the server, and set one schedule 
One of ordinary skill in the art would have been motivated because "Increasing the level of automation when scheduling meetings reduces the amount of data that is interpreted by an individual meeting organizer. This promotes efficient scheduling of meetings and reduces the chance of human error in the scheduling process" (Walther, ¶[0015]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson (US 20120182384 A1), as applied to claim 2, above, and further in view of Kamei et al. (US 20110283345 A1, hereinafter Kamei).
Regarding claim 13, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 2.
The combined system of Suzuki, Hodges, and Anderson does not disclose that the participant information acquisition device is an integrated circuit (IC) card reader provided for the information processing apparatus.
Kamei discloses that the participant information acquisition device is an integrated circuit (IC) card reader provided for the information processing apparatus (¶[0047], "PC 130 is, for example, a terminal device for a meeting organizer and is used for the meeting organizer to create a material used in a meeting and meeting information […] Alternatively, instead of PC 130, meeting management server 100 or MFP 110 may be used as a terminal device"; ¶[0051], "MFP 110 includes a main control unit 2, a paper-feeding cassette 4, a power supply unit 6, a paper-output tray 7, a scanner unit 14, a printer unit 15, an operation panel 16, and a card authentication device 20"; ¶[0091], "a user sets his ID card 120 into any given card authentication device 20 (for example, card authentication device 20a). If card authentication device 20 detects ID card 120, CPU 11 of MFP 110 corresponding to that card authentication device 20 (MFP 110a corresponding to card authentication device 20a) obtains personal identification information IF3 from the meeting management server via network 140. CPU 11 then performs personal authentication"; ¶[0093], "If the user is authenticated (YES in S0), CPU 11 obtains meeting information IF1 and MFP information IF2 from the meeting management server via network 140 ").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Suzuki, Hodges, and Anderson in view of Kamei so that the participant information acquisition device is an integrated circuit (IC) card reader provided for the information processing apparatus.
One of ordinary skill in the art would have been motivated because are known in the art to be a very strong form of authentication means.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100049579 A1) in view of Hodges (US 20070162315 A1), and further in view of Anderson (US 20120182384 A1) as applied to claim 3, above, and further in view of Ramaswamy et al. (US 20120185291 A1, hereinafter Ramaswamy).
Regarding claim 15, the combined system of Suzuki, Hodges, and Anderson discloses the invention substantially as applied to claim 3.
The combined system of Suzuki, Hodges, and Anderson does not disclose that the participant information acquisition device is a camera provided for the information processing apparatus.
Ramaswamy discloses that a participant information acquisition device is a camera provided for the information processing apparatus (¶[0036], "a camera of the meeting room or computer is used for recognizing the possible participant").

One of ordinary skill in the art would have been motivated because facilitate automated recognition of participants.
Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if applicant is able to overcome the 35 USC 112 rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446